People v Jenkins (2019 NY Slip Op 07506)





People v Jenkins


2019 NY Slip Op 07506


Decided on October 17, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 17, 2019

Manzanet-Daniels, J.P., Gische, Webber, Moulton, JJ.


10123 303/14

[*1] The People of the State of New York, Respondent,
vAgustus Jenkins, Defendant-Appellant.


Christina Swarns, Office of the Appellate Defender, New York (Stephen R. Strother of counsel), for appellant.
Darcel D. Clark, District Attorney, Bronx (James J. Wen of counsel), for respondent.

Judgment, Supreme Court, Bronx County (Peter J. Benitez, J.), rendered June 29, 2015, convicting defendant, after a jury trial, of criminally negligent homicide, and sentencing him to a term of 1&frac13; to 4 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). The jury's mixed verdict does not warrant a different conclusion (see People v Abraham, 22 NY3d 140, 147 [2013]; People v Rayam, 94 NY2d 557 [2000]; People v Johnson, 73 AD3d 578, 580 [1st Dept 2010], lv denied 15 NY3d 893 [2010]). There was ample evidence of defendant's criminal negligence, including that after drinking alcohol and smoking marijuana, defendant, whose license had been suspended, drove far above the speed limit on a rainy night and killed a pedestrian (see People v Loughlin, 76 NY2d 804, 807 [1990]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: OCTOBER 17, 2019
CLERK